DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to Preliminary Amendment filed on 02/19/2021.
Claims 1-20 are canceled.
Claims 21-40 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/12/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10924330. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10924330 with obvious wording variations.
Instant Application 
U.S. 10924330
21. A method comprising: 
receiving radio access network data generated by a set of base stations; 
determining a plurality of user sessions from the radio access network data; 
detecting an anomalous user session from the plurality of user sessions; 
detecting an anomalous cell associated with the anomalous user session based on the radio access network data; 


determining a root cause of the anomalous user session; determining additional anomalous user sessions associated with the root cause and additional cell identifiers associated with the additional anomalous user sessions; and 
displaying an alert that comprises: a severity score based on a percentage of user sessions impacted by the root cause; a number of user sessions impacted by the root cause; and an indication of the root cause.
1. A method comprising: 
receiving radio access network data generated by a set of base stations; 
determining a plurality of user sessions from the radio access network data; 
detecting anomalies, the anomalies comprising anomalous user sessions and anomalous cells, wherein detecting the anomalies comprises: detecting the anomalous user sessions from the plurality of user sessions; and detecting the anomalous cells based on the radio access network data; 
determining one or more root causes for each of the anomalies; for each determined root cause, determining: a number of anomalous user sessions associated with the root cause; and cell identifiers for anomalous cells associated with the root cause; and generating an alert for a root cause from the determined root causes, the alert comprising the respective cell identifiers associated with the root cause and a severity score determined based on a percentage of user sessions impacted by the root cause, wherein determining the severity score comprises: determining the radio access network data associated with the root cause; determining a number of unique user sessions from the radio access network data; and determining the percentage of user sessions impacted by the root cause based on the number of unique user sessions and the number of anomalous user sessions associated with the root cause.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 21, 28 and 35, Kushnir (U.S. 20180191552) discloses a method may be used to receive data from various base station controllers during a period of no outages. An outage may take place in the last two days of the period. The scores calculated will be graphed for each base station controller over the entire period (baseline period and test period); Tapia (U.S. 20170353991) discloses network fix application 118 may include a root cause analysis module 119, a recommendation module 120, and an action tracker 121. The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network; SAHA et al. (U.S. 20160373306) disclose model deployer 128 may receive the outputs of the performance monitor and predictor 122, and automatically (i.e., without human intervention) rectify any problems identified by the outputs. For example, once the decision tree model 124 and the access point failure prediction model 126 are developed, the models may be deployed by the model deployer 128. For each day, the access point failure prediction model 126 may provide the probability of poor performance of access points for the next day by scoring the access point failure prediction model 126 on data ascertained for previous days (e.g., previous two days); and Yang et al. (U.S. 20170200088) disclose the RNC 105 calculates a probability that the anomalous behavior is a result of a specific source by comparing the level of degradation of the sources. For example, the RNC 105 will calculate a probability that a cell being used by user equipment UE is the root cause of the anomalous behavior.  However, none of the prior art, taken in combination or alone, disclose determining additional anomalous user sessions associated with the root cause and additional cell identifiers associated with the additional anomalous user sessions; and displaying an alert that comprises: a severity score based on a percentage of user sessions impacted by the root cause; a number of user sessions impacted by the root cause; and an indication of the root cause.
	For claims 22-27, 29-34 and 36-40, the claims are dependent on claims 21, 28 and 35 respectively.  Therefore, the claims are also allowed.  However, claims 21-40 wouldn't be allowable if the ground of nonstatutory double patenting is not overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/09/2022